DETAILED ACTION

Response to Amendment
The amendment filed on 10/19/2021 has been entered into the prosecution for the application.

Election/Restrictions
Claims 1-13 and 16-18 are allowable. The restriction requirement between Groups I and II, as set forth in the Office action mailed on 9/9/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Currently claims 1-18 are pending examination.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: Independent claims 1 and 14 require two or more electrolysis modules (modules comprising electrolytic cells) that produce hydrogen and oxygen gas by water electrolysis such that each module is connected to two gas separation devices (one for each gas produced at the anode or cathode of the individual modules) wherein the conduit to each gas separation device is the same length from each module. This means that the gas separation device is centrally located between the two or more electrolysis modules which is not obvious or anticipated by the prior art of record.
Typically gas separation modules that are a part of a system that comprises multiple electrolysis unit are lined up in series along a common duct such that the conduits would not be the same length (see US 2016/0194769 and US 1,702,924).
Alternatively, US 2012/0058405 teaches of a common manifold system such that each conduit from each cell appears identical, however, there are not multiple electrolysis modules. The system of ‘405 is within a single enclosure, thus a single module.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN W COHEN whose telephone number is (571)270-7961. The examiner can normally be reached M-F: 9 am to 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRIAN W. COHEN
Primary Examiner
Art Unit 1794

/BRIAN W COHEN/           Primary Examiner, Art Unit 1794